Citation Nr: 0923483	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  02-11 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a headache disorder.

2. Entitlement to service connection for nausea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The appellant served on active duty from November to December 
1973. He was accorded a Medical Board discharge in December 
1973. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York which denied entitlement to service connection for a 
psychiatric disorder, headaches, and nausea. 

In October 2006 the Board remanded this case to the RO for 
additional development. Subsequently, in February 2009, the 
RO granted entitlement to service connection for major 
depression, with psychotic features.  


FINDINGS OF FACT

1.  A chronic headache disorder was not shown during service 
or for years thereafter, and any currently diagnosed chronic 
headache disorder has not been shown to be related by 
competent evidence to service.

2.  A chronic disability manifested by nausea was not shown 
during service or for years thereafter, and any currently 
diagnosed disability manifested by nausea has not been shown 
to be related by competent evidence to service.


CONCLUSIONS OF LAW

1. A disability manifested by headaches was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.304 (2008).

2. A disability manifested by nausea was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in April 2001 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim. VA provided adequate notice of how disability ratings 
and effective dates are assigned.  The claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  While full notice 
was not provided until after the April 2002 rating decision, 
the Veteran has since received full notice, and the claims 
were readjudicated in a February 2009 supplemental statement 
of the case.  Hence, no prejudice exists. There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.

The Board has reviewed all of the evidence in the Veteran's 
claims files that includes his written contentions, service, 
private and VA medical records and examination reports.  VA 
has made three attempts to obtain the Social Security 
Administration records without success, however, since there 
is no evidence of any inservice or postservice treatment for 
a disorder manifested by nausea, and as the appellant reports 
self medicating his headaches, the Board has determined that 
further delay in adjudicating this claim would not benefit 
the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.)

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims of entitlement to service connection for 
disabilities manifested by headaches and nausea. The Veteran 
claims that he developed headaches and nausea as a result of 
his brief period of service.

The November 12, 1973 entrance examination was essentially 
normal.  The Veteran reported no medical history of nausea or 
headaches.

Service medical records dated November 25, 1973 noted a 
report of nausea and dizziness.  Appellant reported not 
eating for five days.  A December 1973 entry noted appellant 
was seen one week and a half after entering service with an 
upper respiratory infection and diarrhea. He  reported 
difficulty keeping food down. A physical examination was 
essentially normal and he was referred to mental health.

On the December 4, 1973 separation examination, the Veteran 
noted a history of frequent severe headaches, indigestion, 
and stomach trouble.  Physical examination revealed no 
pertinent gastrointestinal or neurological abnormality.

At a December 2001 VA examination the Veteran reported a 10 
year history of nausea after eating greasy and salty foods.  
He also reported a 10 to 12 year history of headaches.  He 
never reported the headaches to any physician and self 
treated headaches with Tylenol.  The examiner noted the 
Veteran had a motor vehicle accident in 1983 and suffered a 
head injury after which he could not return to work due to 
cognitive and emotional impairment.  He was followed for an 
organic personality syndrome through the VA Medical Center 
clinic.  A June 2001 medical record diagnosed chronic 
headaches.  The diagnoses were chronic nausea and headaches.  

At an October 2008 VA examination the entire claims file 
including a December 1973 medical board report, and the 
December 2001 VA examination was reviewed. The examiner noted 
that there was no clear connection between the Veteran's 
psychiatric condition and his chronic headache and nausea 
disorders.  He further opined that the Veteran's chronic 
headaches and nausea are not related to his psychiatric 
disorder, and are not caused by or a result of his military 
service. (Note: the Veteran had a head trauma in 1983, not in 
service)  

The file contains post service medical treatment records from 
1979 (Delaware State Hospital), and personal and VA Medical 
Center treatment records from approximately 2000 to the 
present time.  These records include appellant's October 2000 
VA Medical Center intake evaluation noting diagnoses of 
depression, not otherwise specified; organic personality 
syndrome; rule out schizoid personality; and status post head 
injury 1983.  The records reveal extensive psychiatric and 
medical treatment for several conditions including nausea and 
headaches.  None of the records includes a nexus opinion 
connecting any disorder manifested by headaches or nausea to 
his period of service.

There are no service treatment records showing any diagnosis 
of a chronic headache or a nausea disorder.  Further, there 
is no medical evidence of any chronic headache or a nausea 
disorder prior to approximately 2000, 27 years after 
discharge from service. In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims. 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The record does not contain any competent medical nexus 
opinion linking a chronic headache or a nausea disorder to 
service.  Without these elements, the Veteran's claims of 
entitlement to service connection for a chronic headache or a 
nausea disorder must be denied.

The only evidence in support of the claims are statements 
from the Veteran to the effect that his claimed headache and 
nausea disorders are due to service. However, as a layperson 
he is not competent to provide a probative opinion on a 
medical matter, such as the etiology of the claimed 
disorders. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the more probative evidence of record is against a link 
between military service and a chronic headache or a nausea 
disorder, service connection is denied.

In light of the evidence preponderating against the claims, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted. 38 U.S.C.A. § 5107(b). 
Accordingly, the claims are denied.


ORDER

Entitlement to service connection for a disability manifested 
by headaches is denied.

Entitlement to service connection for a disability manifested 
by nausea is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


